                   Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 1 of 27




1    BORISON FIRM, LLC.
     Scott C. Borison (State Bar No. 289456)
2    scott@borisonfirm.com
3    1900 S. Norfolk St Ste 350
     San Mateo CA 94403
4    Telephone: (301) 620-1016
     Facsimile: (301) 620-1018
5
     SHEEHAN & ASSOCIATES, P.C.
6    Spencer Sheehan (Pro Hac Vice)
     spencer@spencersheehan.com
7    60 Cuttermill Rd, Ste 409
     Great Neck, NY 11021
8    Telephone: (516) 303-0552
     Facsimile: (516) 234-7800
9    Counsel for Plaintiff and the Proposed Class
10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13
     Jennifer Fahey, individually, and on behalf    CASE NO.
14   of those similarly situated,
                                                    CLASS ACTION COMPLAINT
15                         Plaintiff,
                                                    Demand for Jury Trial
16          v.
17   Whole Foods Market Inc.,
18                         Defendant.
19

20

21
22

23

24
25
26
27

28                                                                           Formatted: Indent: First line: 0.25"
                                                                             Deleted: Case No. 3:20-cv-03221-JSC
                                                    1
                                        CLASS ACTION COMPLAINT
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 2 of 27




             Plaintiff Jennifer Fahey (“Plaintiff”), on behalf of herself and others similarly situated

1    brings this Class Action Complaint against Whole Foods Market, Inc. (“Defendant” or “Whole

2    Foods”), and on the basis of personal knowledge, information and belief, and investigation of

3    counsel, allege as follows:

4                                             INTRODUCTION

5            1.       Defendant manufactures distributes, markets, labels and sells almondmilk

6    beverages purporting to be flavored only by vanilla under their Organic 365 brand (“Products” or

7    “Vanilla Almondmilk”).

8            2.       During the Class Period (as defined below), Plaintiff Fahey purchased the Vanilla

9    Almondmilk in California.

10           3.       Whole Foods falsely and misleadingly markets the Products to consumers as

11   having a primary characterizing flavor of “Vanilla” that comes from vanilla beans, from the

12   vanilla plant.

13
14

15
16

17

18

19

20

21
22
23
24

25

26
27                                                                                                        Formatted: Centered
                                                   - 2-
28                                         CLASS ACTION COMPLAINT
                     Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 3 of 27




1

2

3

4

5

6
7

8

9

10

11

12

13
14

15
16             4.   In fact, the Product contains non-vanilla, artificial flavors, not disclosed to

17   consumers and has less vanilla than consumers expect.

18             5.   The Product’s front label representation of “Vanilla” “leads consumers to believe

19   that it is flavored with vanilla extract, or another vanilla flavoring derived solely from vanilla

20   beans, as defined in the federal standard of identity when in fact it is not.”1

21             6.   Whole Foods charges a price premium for its Vanilla Almondmilk identified

22   herein.

23             7.   Plaintiff seeks damages and an injunction to stop Whole Foods’s false and

24   misleading marketing practices with regards to its Vanilla Almondmilk.

25

26   1
       Hallagan and Drake at 54; See also 21 U.S.C. §343(g) (requiring ingredients to be listed with
     “the name of the food specified in the definition and standard”); 21 C.F.R. § 101.4(a)(1)
27   (requiring ingredients “be listed by common or usual name”).
28
                                                        3
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 4 of 27




                                                JURISDICTION

1            8.       This Court has jurisdiction over this action under the Class Action Fairness Act,

2    28 U.S.C. § 1332(d). The amount in controversy exceeds the sum or value of $5,000,000,

3    exclusive of interest and costs, and the parties are citizens of different states.

4            9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

5    part of the events and misrepresentations giving rise to Plaintiff's claims occurred in this District,

6    and Defendant (1) is authorized to conduct business in this District and has intentionally availed

7    itself of the laws and markets of this District through the promotion, marketing, distribution and

8    sale of its products here, (2) resides in this District, and (3) is subject to personal jurisdiction in

9    this District.

10                                                  PARTIES

11           10.      Plaintiff Jennifer Fahey is a resident of the City of San Francisco and County of

12   San Francisco, California. Plaintiff is a citizen of California. During the Class Period (as defined

13   below), in California, she purchased Organic 365 Vanilla Almondmilk for personal, family, or

14   household use on occasions including but not necessarily limited to almost every month from

15   2017 through 2019.

16           11.      Plaintiff Fahey purchased the 32-ounce version of the Vanilla Almondmilk at

17   Whole Foods Market locations including 690 Stanyan St, San Francisco, CA 94117, Ocean Ave

18   and 4th Street stores.

19           12.      Plaintiff would not have purchased or paid more for Vanilla Almondmilk had she

20   realized that much, if not all, of the vanilla flavor came from non-vanilla plant sources.

21           13.      The front of the Product said “Vanilla” in large letters and placed against a

22   different color background to make it stand out.

23           14.      Plaintiff relied upon these representations when she purchased the Product. She

24   believed that the vanilla flavor in the Product was only from vanilla beans and would come only

25   from the vanilla plant. Plaintiff would not have purchased the Product had Plaintiff understood

26   the true flavor composition of the Product. Plaintiff would purchase the Product again in the

27   future if the Product were remedied to reflect Defendant’s labeling and marketing claims for it.

28
                                                         4
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 5 of 27




             15.     Defendant Whole Foods is a Delaware corporation, with its principal place of

1    business in Austin, Texas.

2                                               BACKGROUND

3            16.     Demand for real vanilla “has been steadily increasing…due to consumer demand

4    for natural foods that are free of artificial ingredients.”2

5            17.     According to one flavor supplier, today’s consumers “want real vanilla, not

6    imitation [vanilla] flavoring.”

7            18.     Nielsen has reported that 62% of consumers say they try to avoid artificial
             3
8    flavors.

9            19.     Another study by New Hope Network concludes that “71% of consumers today

10   are avoiding artificial flavors.”4

11           20.     Label Insight determined that 76% of consumers avoid products with artificial

12   flavors.5

13           21.     Natural flavors “almost always cost[s] much more than an artificial flavor,” so

14   companies and consumers are willing to pay higher prices for the real thing – orange flavor from

15   oranges and vanilla flavor from vanilla, as opposed to orange flavor synthesized from lemons or

16   vanillin (the main flavor molecule in vanilla) derived from wood pulp or petroleum derivatives.6

17           22.     Flavoring ingredients, especially for products labeled as vanilla, are typically the

18   most expensive ingredient in a food, and vanilla has reached record high prices in recent years.7

19

20

21
     2
       Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products
22   Always Increasing?
     3
       Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.
23   4
       Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider,
24   Oct. 11, 2019.
     5
       Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-
25   conscious world, March 26-28, 2018.
     6
       David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial
26   flavors, Environmental Working Group (EWG).
     7
       Finbarr O’Reilly, Precious as Silver, Vanilla Brings Cash and Crime to Madagascar, New York
27   Times, Sept. 4, 2018.
28
                                                         5
                     Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 6 of 27




            23.     Vanilla’s “desirable flavor attributes…make it one of the most common

1    ingredients used in the global marketplace, whether as a primary flavor, as a component of

2    another flavor, or for its desirable aroma qualities.”8

3           24.     Vanilla’s unique flavor cannot be duplicated by science due to over 200

4    compounds scientists have identified, including volatile constituents such as “acids, ethers,

5    alcohols, acetals, heterocyclics, phenolics, hydrocarbons, esters and carbonyls.”9

6           25.     An example of the compounds which provide vanilla’s flavor are shown in table

7    below, identified through gas chromatography-mass spectrometry (“GC-MS”) of a sample of

8    Simply Organic Madagascar Vanilla Extract.

9

10

11

12

13
14

15
16

17

18

19

20

21
22
23
24
     8
       Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology,
25   Wiley, 2018; Kristiana Lalou Queen of flavors: Vanilla rises above transparency concerns to lead
     category, Food Ingredients First, Sept. 3, 2019 (describing vanilla as “versatile”).
26   9
       Arun K. Sinha et al., “A comprehensive review on vanilla flavor: extraction, isolation and
     quantification of vanillin and other constituents,” International Journal of Food Sciences and
27   Nutrition 59.4 (2008): 299-326.
28
                                                        6
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 7 of 27




1

2

3

4

5

6
7

8

9

10

11

12

13
14

15
16

17

18

19
            26.     These compounds can be detected and extracted because they have defined
20
     chemical structures.10
21
            27.     While vanillin is the most abundant compound (MS Scan # 759, 77.4301 Peak
22
     Area %), numerous other compounds contribute to vanilla’s taste in small amounts.
23
            28.     Methyl cinnamate (MS Scan # 751) and p-cresol (MS Scan # 415) provide
24
     cinnamon and creamy flavor notes to vanilla.
25
     10
        Kaj Petersen, Flavour and Fragrance Analysis: Wondrous Vanilla, The Column,
26   Chromatography Online, November 7, 2014, Volume 10, Issue 20 (“To determine vanilla origin,
     and for quality control purposes, laboratories typically rely on headspace or thermal desorption
27   techniques used in combination with gas chromatography–mass spectrometry (GC–MS).”).
28
                                                     7
                     Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 8 of 27




            29.     In early 2018, in response to rampant misleading labeling of vanilla products,

1    attorneys for the flavor industry urged their peers to truthfully label vanilla foods so that

2    consumers are not misled. John B. Hallagan and Joanna Drake, The Flavor and Extract

3    Manufacturers Association of the United States (“FEMA”), “Labeling Vanilla Flavorings and

4    Vanilla-Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018

5    (“Hallagan & Drake”) (“There are many current examples of food products that are labeled as

6    ‘vanilla’ that are clearly mislabeled and therefore in violation of FDA regulations.”).

7           30.     The authors explain that relevant regulations “require that food products be labeled

8    accurately so that consumers can determine whether the product is flavored with a vanilla

9    flavoring derived from vanilla beans, in whole or in part, or whether the food’s vanilla flavor is

10   provided by flavorings not derived from vanilla beans.11

11          31.     The authors noted “Adulteration of vanilla flavorings and foods containing them

12   has long been a problem in the U.S. and there continue to be modern examples.”

13          32.     The harms caused by misleading vanilla labeling include economic deception and

14   use of toxic ingredients:

15
            While the concern at the time was for the “economic” adulteration of vanilla
16          extract with an artificial and less valuable substance—synthetic vanillin—there
            was also some concern over the use of other adulterants such as coumarin that
17          were thought to pose a possible safety concern. 12
18
            33.     To prevent consumer deception in the labeling of significant food products, the
19
     government established “food standards allow[ing] consumers to trust that a standardized food is
20
     what it purports to be because they establish[ed] explicit specifications for the standardized
21
     food.”13
22
            34.     Requirements for vanilla products were “established by the FDA in the 1960s over
23
     growing concern of adulteration of vanilla extract with less valuable substances,” which
24
     11
25      Hallagan and Drake.
     12
        John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers Association of the
26   United States, “Labeling Vanilla Flavorings and Vanilla-Flavored Foods in the U.S.,” Perfumer &
     Flavorist, Vol. 43 at p. 46, Apr. 25, 2018.
27   13
        Id.
28
                                                        8
                     Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 9 of 27




     alleviated “potential consumer fraud by establishing specific requirements for vanilla extract and

1    other standardized vanilla products.”14

2           35.     The vanilla standards were promulgated to end practices which “deprive the

3    consumer of value the product is represented to have, and for which the consumer pays,” such as

4    “the widespread and exceedingly serious adulteration of vanilla extracts that are now labeled

5    ‘pure.’”15

6           36.     At the time, the FDA stated that “the purposes of the standards are to assure that

7    the consumer gets what is expected when purchasing vanilla products.”16

8           37.     The FDA section chief in charge noted: “The prime purpose sought to be served

9    by the standards adopted was to promote honest, fair dealing with housewives and other

10   consumers of the flavorings covered by the standards.”17

11          38.     Industry leaders supported vanilla standards to “insure, for the protection of both

12   the consumers and our industry, that all vanilla products are correctly labeled and meet at least

13   minimum standards.”18

14          39.     The vanilla standards are:

15          [A] series of individual standards that describe the common or usual name and
            recipes for eight flavorings: vanilla extract, concentrated vanilla extract, vanilla
16          flavoring, concentrated vanilla flavoring, vanilla powder, vanilla-vanillin extract,
            vanilla-vanillin flavoring, and vanilla-vanillin powder.
17
            These eight individual standards, at 21 CFR 169.175 – 169.182, are supported by
18          specific requirements for the vanilla beans that may be used to produce vanilla
            extract and other vanilla products.19
19
            40.     Three of these standards “combine vanilla extract with the primary chemically
20
     defined flavoring substance in vanilla beans, vanillin.”20
21
22
     14
23      Id.
     15
        Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
24   16
        Press Release U.S. Department of Health, Education, and Welfare, September 13, 1963.
     17
25      Memorandum of Telephone Conversation between Mr. Alfred Daibock, Commercial Policy
     Division, Department of State and Tom Bellis, Food Standards Branch, FDA.
     18
26      Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
     19
        Id.
27   20
        Id.
28
                                                       9
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 10 of 27




            41.     That Hallagan and Drake felt they needed to publicly identify the misleading

1    labeling of vanilla products to their peers in the flavor and food industry is indicative that many

2    are unaware, misunderstand or ignore vanilla labeling requirements.

3           42.     To correctly label foods with a characterizing flavor of vanilla, Hallagan and

4    Drake stress two key points:

5
                  a. “The federal standards of identity for vanilla flavorings at 21 CFR Section
6
                      169 [and ice cream at 21 CFR Section 135,] and their labeling
7

8                     requirements, take precedence over the general flavor and food labeling

9                     regulations at 21 CFR Section 101.22;” and

10                b. “The federal standard of identity for vanilla flavorings at 21 CFR Section
11                    169 applies to both the flavorings sold directly to consumers and to food
12
                      manufacturers [for use in finished food products].”21
13
14          43.     This confusion in labeling vanilla products is exacerbated because the regulations

15   are not complete on their own, but require incorporating external documents of limited

16   availability. Hallagan and Drake (“A variety of resources are available to flavor and food

17   manufacturers and consumers that facilitate an understanding of the proper labeling of vanilla

18   flavorings and vanilla-flavored foods.”).

19          44.     These resources include:

20          [A] formal advisory opinion issued by FDA and a variety of regulatory
            correspondence issued by FDA in response to inquiries from other federal
21          agencies, industry, and the public.

22          45.     The regulatory correspondence clarifies the relationship between the general flavor

23   regulations and vanilla regulations:

24          It is important to emphasize that these [at 21 CFR Sections 101.22(i)(1), (2) and
            (3)] regulations apply only to foods that are not subject to a federal standard of
25          identity.

26          …

27   21


28
                                                      10
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 11 of 27




               These regulations, found at 21 CFR Section 101.22, apply to all foods except for
               those subject to a federal standard of identity and this has often resulted in some
1              confusion with the standards governing vanilla flavorings and ice cream that have
               their own requirements for proper labeling as required in FFDCA Section 403.
2
               Hallagan and Drake (emphasis added).
3              46.    A significant distinction noted by Hallagan and Drake is that:
4

5              The U.S. federal standard of identity for vanilla flavorings does not provide for the
               designation of any vanilla flavorings as “vanilla with other natural flavors” or
6              “vanilla WONF.”22
7
               47.    The purpose of not providing for the designation of “Vanilla WONF” was to
8
     prevent consumers from being misled by a small amount of vanilla, boosted by artificial vanilla
9
     flavors, including vanillin.
10
               48.    According to Hallagan and Drake, “Severe price and supply dislocations have
11
     historically coincided with changes in practices related to the composition and labeling of vanilla
12
     flavorings.”23
13
               49.    Where vanilla prices are high, “synthetic vanillin-based flavorings may be used to
14
     replace vanilla extract, or to adulterate vanilla extract in violation of the federal standard of
15
     identity.”
16
               50.    Moreover, “Recent increased emphasis on consumers’ desires for foods containing
17
     ‘natural’ food ingredients has resulted in the exploration of vanilla flavoring alternatives that are
18
     not derived from vanilla beans.”
19
               51.    These two trends – high vanilla prices and an industry focus on providing “natural
20
     flavors” – have coincided with a third development – the manufacture of vanillin through a
21
     purportedly natural process, such as fermentation.
22
               52.    Many flavor suppliers have mistakenly touted their vanillin products as “natural
23
     vanillin” and promoted such flavors as replacements for vanilla extract. See Kristine Sherred,
24
     Natural vanillin: Is it the stable flavor source the industry needs? Confectionary News, June 14,
25
     2019 (erroneously stating that the “FDA has certified only Rhovanil as ‘natural vanillin’ since
26
     22
          Labeling Vanilla Flavors.
27   23
          Id.
28
                                                        11
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 12 of 27




     changing its rules in 2007.”) compare with Hallagan and Drake, p. 48 (“FDA has clearly stated

1    that the only vanillin that the agency will regard as ‘natural vanillin’ is vanillin derived from

2    vanilla beans, which is rarely if ever produced for economic reasons.”).

3           53.     Producers of vanillin made through natural processes promote it as a substitute for

4    “real vanilla extract drop-for-drop.”

5           54.     This “natural vanillin” is then added to real vanilla, and companies erroneously

6    and/or intentionally identify it as a “natural flavor” to consumers.

7           55.     California has adopted all federal regulations for food labeling through the

8    Sherman Law, which means the requirements explained by Hallagan and Drake apply to labeling

9    of vanilla products in California.

10                            SPECIFIC MISREPRESENTATIONS,
                          MATERIAL OMISSIONS, AND DECEPTIVE ACTS
11
                               Misleading and Deceptive Flavor Designation
12
            56.     A food is considered misbranded if “its labeling is false or misleading in any
13
     particular.” 21 U.S.C. § 343(a).
14
            57.     A food label contains numerous pieces of information including a (1) statement of
15
     identity and/or common or usual name, (2) flavor designation and (3) ingredient list.
16
            58.     These consumer preferences are reflected in identical federal and California state
17
     regulations requiring a food’s label to accurately describe the nature of the food product and its
18
     characterizing flavors. 21 C.F.R. § 102.5(a).
19
            59.     A recognizable primary flavor identified on the front label of a food is referred to as
20
     a “characterizing flavor.” 21 C.F.R. § 101.22.
21
            60.     Based on the term “Vanilla” and the absence of any qualifying terms, consumers
22
     expect the Product’s vanilla taste to be only from vanilla beans. See 21 C.F.R. § 101.22(i)(1) (“If
23
     the food contains no artificial flavor which simulates, resembles or reinforces the characterizing
24
     flavor, the name of the food on the principal display panel or panels of the label shall be
25
     accompanied by the common or usual name of the characterizing flavor, e.g., ‘vanilla’”).
26
27
28
                                                       12
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 13 of 27




            61.     This conclusion is consistent with a consumer survey commissioned by plaintiff’s

1    counsel, finding that over seventy-one (71) percent of consumers expected the Product’s vanilla

2    taste “comes from vanilla beans” from the vanilla plant. Exhibit “A,” Propeller Insights, Report

3    for Project - 081720-2 - Milk Alternative Study 2 V2 Survey #5787321, August 17, 2020.

4           62.     When asked to consider whether they would be less likely to purchase the Product

5    had they known the vanilla flavoring did not come from the vanilla plant, almost sixty (60)

6    percent agreed. Exhibit “A,” p. 4.

7           63.     However, the ingredient list discloses the Product is flavored by “natural flavor” in

8    addition to “vanilla extract.”

9
                                                      INGREDIENTS: ORGANIC ALMONDMILK
10                                                    (FILTERED WATER, ORGANIC ALMONDS),
11                                                    ORGANIC NATURAL FLAVOR, SEA SALT,
                                                      ORGANIC        VANILLA     EXTRACT,
12                                                    TRICALCIUM PHOSPHATE, GELLAN GUM,
                                                      ORGANIC LOCUST BEAN GUM, VITAMIN A
13                                                    PALMITATE, ERGOCALCIFEROL (VITAMIN
                                                      D2), DL-ALPHA-TOCOPHEROL ACETATE
14                                                    (VITAMIN     E),    CYANOCOBALAMIN
15                                                    (VITAMIN B12).

16

17          64.     The representation of the Product as “Vanilla” is misleading because the “Natural
18   Flavor” is a non-vanilla, artificial vanilla flavor which provides much of the Product’s vanilla
19   taste, yet this is not disclosed to consumers.
20          65.     This conclusion is supported by GC-MS analysis, a scientific method capable of
21   targeted and non-targeted analysis.
22
23
24

25

26
27
28
                                                      13
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 14 of 27




1

2

3

4

5

6
7

8

9

10

11

12

13
14

15          66.     Approximately twenty-five (25) flavor compounds were detected, of which several
16   are also found in vanilla extract.
17          67.     The absence of many of the compounds associated with vanilla, typically at levels
18   less than 1 PPM, means the Product contains a smaller amount of vanilla than consumers expect,
19   based upon the unqualified front label of “Vanilla.”
20          68.     This means the Product contains a smaller amount of vanilla than consumers
21   expect, based upon the unqualified front label of “Vanilla.”
22          69.     The analysis revealed the Product contains “an abnormal excess of vanillin (MS
23   Scan # 1139, 28.697 PPM) relative to the profile of minor components in a vanilla preparation,”
24   indicating vanillin from non-vanilla sources. See Sinha at 319-20.
25          70.     The presence of added vanillin and less vanilla than expected is supported by
26   disparate ratios of compounds detected in the Product.
27
28
                                                     14
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 15 of 27




            71.     Consider that the ratio of vanillin to p-hydroxybenzoic acid in the sample of

1    vanilla extract is 270 (vanillin, MS Scan # 759, 77.4301 divided by p-hydroxybenzoic acid, MS

2    Scan # 832, 0.2867).

3           72.     P-hydroxybenzoic acid is one of the compounds used to evaluate the authenticity

4    of vanilla ingredients.24

5           73.     In Defendant’s Product, if all the vanillin came from vanilla beans, it would be

6    expected to contain p-hydroxybenzoic acid at 0.10 PPM.

7           74.     That p-hydroxybenzoic acid was not detected – despite this compound being

8    analyzed for – does not mean the Product does not contain vanilla – after all, it is present in low

9    amounts in real vanilla.

10          75.     Instead, it means at least some of the vanillin is from non-vanilla sources.

11          76.     Additionally, the ratio of vanillin to vanillyl ethel ether (0.057 PPM) in the

12   Product is 503, compared to 27 (vanillin, 77.4301 divided by vanillyl ethel ether, 2.8421) in the

13   sample of Simply Organic Madagascar Pure Vanilla Extract.

14          77.     Vanillyl ethel ether is a compound seldom used on its own for flavoring, because it

15   forms in cured vanilla beans.

16          78.     The cause of the disparity in the ratios of vanillin to vanillyl ethel ether is because

17   the Product contains added vanillin, since vanillyl ethel ether will only be present where the entire

18   vanilla bean is used.

19          79.     Further support for the presence of added vanillin is based on the typical usage of

20   vanilla at not greater than one percent of the total weight of ingredients.

21          80.     The absolute amount of vanillin in such a percentage would be approximately

22   0.1% or 10 PPM.

23          81.     However, the vanillin content of 28.697 PPM is almost four times greater than if a

24   standard amount of vanilla was used.

25

26   24
        K. Gassenmeier and E. Binggeli, Vanilla Bean Quality – A Flavour Industry View, Expression
     of Multidisciplinary Flavour Science, Givaudan Schweiz AG, Ueberlandstrasse 138, CH-8600
27   Switzerland.
28
                                                       15
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 16 of 27




            82.     The Product also contains maltol, which the FDA lists as an artificial flavor. See

1    21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).

2           83.     Though maltol is sometimes detected in vanilla at levels between 0.004 and 0.01

3    PPM, its presence in the Product at 29.722 PPM means it was added to the Product as a

4    component of the “Natural Flavor.”

5           84.     Maltol “can improve overall flavor, potentiate sweetness, increase the sensation of

6    creaminess” and has “a mild flavor and sweet caramel-like odor.” 25

7           85.     Maltol “can help to smooth authentic style vanilla bean flavors” at modest levels.26

8           86.     The Product contains piperonal (heliotropine) (4.703 PPM), an artificial flavor not

9    found in vanilla. See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).

10          87.     Piperonal contributes “a sweet vanilla olfactory note as well as a sweet, aromatic,

11   vanilla, and benzaldehyde taste” and imparts “vanilla flavors to food and beverage products.”

12          88.     The flavor analysis supports the inferences and allegations that the “Natural

13   Flavor” consists of compounds which enhance, resemble, simulate, reinforce and extend the

14   “complex array of flavor notes and aromas” of vanilla.27

15          89.     The relation of the “Natural Flavor” to the “Vanilla Flavor” appears to trigger the

16   requirement that the front label state “With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii)

17   (use of some flavor from the named characterizing food ingredient, supplemented by flavor from

18   natural sources other than the named flavor requires a food to be labeled “With Other Natural

19   Flavor” (WONF)).28

20          90.     However, Hallagan and Drake emphasize that vanilla is the one exception to the

21   “WONF” requirement:

22
     25
23      Lisa Kobs, The Sweet Taste of Success – Part Two, Food Ingredients Online, 1998; Maltol, UL
     Prospector, Bryan W Nash & Sons Ltd.
     26
24      John Wright, Flavor Bites: Maltol, Perfumer & Flavorist, June 2020.
     27
        Vanilla, Taste Foundations, Virginia Dare Company.
25   28
        Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food
     Labeling Implications, Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food
26   chemistry and nutritional biochemistry. Wiley, 1985, p. 611 (describing the flavor industry’s goal
     to develop vanilla compound flavors “[T]hat Seem[s] to be Authentic or at Least Derived from a
27   Natural Source”) (emphasis added).
28
                                                      16
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 17 of 27




               The standards for vanilla extract and the other standardized vanilla products at 21
               CFR 169 expressly do not provide WONF designation. This means that a flavoring
1              mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
               process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
2              (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
3              similar descriptive terms.29

4              Labelling Vanilla.

5              91.    The Product’s use of flavor ingredients such as artificial vanillin, piperonal and
6    maltol with vanilla, without designating these flavors as artificial is deceptive and misleading to
7    consumers.
8              92.    According to Hallagan and Drake, the FDA first indicated this in 1983, when it
9    stated:
10             FDA will treat natural flavor compounds that simulate vanilla but are not derived
               from vanilla beans as artificial flavors that simulate the natural characterizing
11             flavor.30
12
               93.    In all circumstances, according to FEMA:
13
               [V]anillin is characterizing for vanilla and [that] the addition of vanillin, whether
14             derived from lignin or from other sources, must be clearly declared as in one of the
15             three standardized vanilla flavorings or else the flavoring (most likely to be vanilla
               extract) is adulterated as would be any food containing it. 31
16

17             94.    These “standardized vanilla flavorings” include vanilla-vanillin extract, which is a
     combination of vanilla and non-vanilla vanillin. See 21 C.F.R. § 169.180(b) (“Vanilla-vanillin
18

19   extract”); 21 C.F.R. § 169.181(b) (“Vanilla-vanillin flavoring”).
               95.    The addition of non-vanilla flavors, including vanillin and maltol, to enhance the
20
     taste of a standardized vanilla ingredient, requires the resulting combination flavor be designated
21
     as an artificial (or imitation) flavor and reflected on the ingredient list and front label.
22
               96.    The Product’s ingredient list is misleading because even assuming the “Natural
23
24   Flavor” is from natural source material made in a natural process, it fails to disclose the presence

25   of vanillin, which must be disclosed as an artificial flavor when paired with vanilla, piperonal and
     29
26      Hallagan and Drake, p. 46.
     30
        Hallagan and Drake, p. 48.
27   31
        Hallagan and Drake.
28
                                                        17
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 18 of 27




     maltol. See 21 C.F.R. § 169.181(b) (“Vanilla-vanillin flavoring”) (requiring ingredient list to state

1    “‘contains vanillin, an artificial flavor (or flavoring).’”); Labeling Vanilla.

2           97.     Defendant’s Product, “containing vanillin derived from a non vanilla bean source

3    needs to be labeled as artificially flavored [because] the food is characterized/labeled as vanilla

4    flavored.” FDA, Letter, Margaret-Hanna Emerick to Richard Brownell, February 25, 2016.

5           98.     The front label is misleading to consumers because it does not state “artificial

6    flavor,” based on the presence of vanillin, piperonal and maltol as part of the “Natural Flavor.”

7           99.     By omitting “artificial flavor” or “artificially flavored” from the front label,

8    consumers are not told that the Product’s taste is not provided exclusively, or even predominantly,

9    by vanilla beans, but by artificial vanillin, piperonal and maltol.

10          100.    Consumers, including Plaintiff, are not capable of knowing the composition of the

11   “Natural Flavor” ingredient by looking at the ingredient list and are misled to believe that the

12   Product contains more vanilla than it does.

13          101.    The Product’s front label does not state “contains some vanilla” or “made with a

14   drop of vanilla,” but designates the characterizing flavor as “Vanilla” without qualifying terms

15   and lists “Vanilla.” This is misleading to consumers, as well as violating FDA regulations.

16          102.    Consumers, including Plaintiff, expect the Product’s vanilla taste to only come

17   from vanilla beans because they are accustomed to labels with terms such as “flavored,”

18   “artificial flavors” and “with other natural flavors.” See 21 C.F.R. § 101.22(i)(1)(i) (“e.g., ‘natural

19   strawberry flavored shortcake,’ or ‘strawberry flavored shortcake’.”); 21 C.F.R. § 101.22(i)(1)(ii)

20   and 21 C.F.R. § 101.22(i)(2) (“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii) (“with other

21   natural flavor”).

22          103.    These qualifying and descriptive terms tell consumers that a food’s characterizing

23   flavor does not exclusively come from its characterizing food ingredient.

24
                                       Reliance and Economic Injury
25
            104.    When purchasing the Organic 365 Vanilla Almondmilk, Plaintiff sought a product
26
     with a materially greater amount of vanilla than it actually contained.
27
28
                                                       18
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 19 of 27




            105.    When purchasing the Organic 365 Vanilla Almondmilk, Plaintiff sought a product

1    that was natural in that its vanilla flavor was provided exclusively by vanilla beans.

2           106.    Plaintiff read and relied on Whole Foods’ false and misleading product name –

3    Vanilla Almondmilk), statements, statement of identity and misleading claims in its labeling and

4    advertising of the product.

5           107.    Plaintiff also saw and relied on statements on the Vanilla Almondmilk, which

6    misleadingly reference only “vanilla” even though much, if not all, of the vanilla flavoring comes

7    from non-vanilla sources.

8           108.    Plaintiff purchased Organic 365 Vanilla Almondmilk, and paid more for it than

9    she would have paid believing the product had qualities she sought (e.g., only vanilla flavor from

10   vanilla beans from the vanilla plant) based on the misleading labeling and marketing; but the

11   product was unsatisfactory to her because those representations were false and misleading.

12          109.    Organic 365 Vanilla Almondmilk costs significantly more per ounce at

13   Defendant’s stores compared to other similar products which lack prominent and unqualified

14   front label claims of “Vanilla.”

15          110.    Plaintiff paid more for Organic 365 Vanilla Almondmilk than she would have had

16   she not been misled by the false and misleading labeling and advertising complained of herein.

17          111.    For these reasons, the Products were worth less than what Plaintiff paid for them.

18          112.    Plaintiff purchased Vanilla Almondmilk based on the false and misleading

19   representations described herein.

20          113.    Plaintiff lost money as a result of Whole Foods’ deception in that Plaintiff did not

21   receive what she paid for.

22          114.    Plaintiff altered her position to her detriment and suffered damages in an amount

23   equal to the amount she paid for the Product.

24          115.    By engaging in its misleading and deceptive marketing, sales and pricing scheme,

25   Whole Foods reaped and continues to reap increased sales and profits.

26
27
28
                                                      19
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 20 of 27




                                      CLASS ACTION ALLEGATIONS

1              116.   Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

2    Rules of Civil Procedure. The class that Plaintiff seeks to represent (the “Class” or “the

3    California Class”) is composed of and defined as follows:

4              All persons residing in California who have purchased Vanilla Almondmilk for
               their own use (which includes feeding their families), and not for resale, since May
5              9, 2014. Excluded from the Class are: governmental entities; Defendant; any
               entity in which Defendant has a controlling interest; Defendant’s officers,
6              directors, affiliates, legal representatives, employees, co-conspirators, successors,
               subsidiaries, and assigns; and, any judge, justice, or judicial officer presiding over
7              this matter and the members of their immediate families and judicial staff.

8              117.   For the purposes of this Complaint, the term “Class Members” refers to all

9    members of the Class, including the Plaintiff .

10             118.   This action is maintainable as a class action under Federal Rules of Civil

11   Procedure Rule 23(a), and (b)(2) and (b)(3).

12             119.   Numerosity. The Class consists of thousands of persons throughout the State of

13   California. The Class is so numerous that joinder of all members is impracticable, and the

14   disposition of their claims in a class action will benefit the parties and the Court.

15             120.   Commonality and Predominance. The questions of law and fact common to the

16   Class has the capacity to generate common answers that will drive resolution of this action. They

17   predominate over any questions affecting only individual class members. Common questions of

18   law and fact include, but are not limited to, the following:

19                    a.      Whether Whole Foods contributed to, committed, or is responsible for the

20   conduct alleged herein;

21                    b.      Whether Whole Foods’s conduct constitutes the violations of law alleged

22   herein;

23                    c.      Whether Whole Foods acted willfully, recklessly, negligently, or with

24   gross negligence in the violations of laws alleged herein;

25                    d.      Whether Class Members are entitled to injunctive relief; and

26                    e.      Whether Class Members are entitled to restitution and damages.

27
28
                                                        20
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 21 of 27




             121.    By seeing the name, labeling, display and marketing of the Product, and by

1    purchasing Organic 365, all Class Members were subject to the same wrongful conduct.

2            122.    Absent Whole Foods’s material deceptions, misstatements and omissions, Plaintiff

3    and other Class Members would not have purchased Vanilla Almondmilk at all, or would have

4    paid less than what they did for it.

5            123.    Typicality. Plaintiff's claims are typical of the claims of the Class, respectively,

6    because she purchased Organic 365 Vanilla Almondmilk products and was injured thereby. The

7    claims of Plaintiff and other Class Members are based on the same legal theories and arise from

8    the same false, misleading and unlawful conduct.

9            124.    Adequacy. Plaintiff is an adequate representative of the Class because her

10   interests do not conflict with those of other Class Members. Each Class Member is entitled to

11   damages reflecting a similar and discrete purchase or purchases that each Class Member made.

12   Plaintiff has retained competent and experienced class action counsel, who intends to prosecute

13   this action vigorously. The Class Members’ interests will be fairly and adequately protected by

14   Plaintiff and her counsel.

15           125.    Superiority. A class action is superior to other available methods for the fair and

16   efficient adjudication of this controversy, because joinder of all Class Members is impracticable.

17   The amount at stake for each consumer, while significant, is such that individual litigation would

18   be inefficient and cost-prohibitive. Plaintiff anticipates no difficulty in the management of this

19   action as a class action.

20           126.    This Court should certify a class under Rule 23(b)(2) because Defendant has acted

21   or refused to act on grounds that apply generally to the Class, by making illegal, unfair,

22   misleading and deceptive representations and omissions regarding Organic 365 Vanilla

23   Almondmilk.

24           127.    This Court should certify a class under Rule 23(b)(3) because the common issues

25   identified above predominate over any questions affecting individual members and a class is

26   superior to other available methods to fairly and efficiently adjudicate the claims.

27
28
                                                       21
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 22 of 27




            128.      Notice to the Class. Plaintiff anticipates that this Court can direct notice to the

1    Class, to be effectuated by publication in major media outlets and the Internet.

2                                            FIRST CLAIM
                            (ON BEHALF OF THE CALIFORNIA CLASS)
3                (Violation of California Business & Professions Code §§ 17200 et seq. –
                                  Unlawful Conduct Prong of the UCL)
4

5           129.      Plaintiff Clark incorporates by reference all allegations contained in the complaint

6    as if fully set forth herein. California Business & Professions Code section 17200 (“UCL”)

7    prohibits any “unlawful, unfair or fraudulent business act or practice.”

8           130.      The acts, omissions, misrepresentations, practices, and non-disclosures of Whole

9    Foods, as alleged herein, constitute “unlawful” business acts and practices in that they violate the

10   Federal Food, Drug, and Cosmetic Act (“FFDCA”) and its implementing regulations, including,

11   at least, the following sections:

12          131.      21 U.S.C. § 343, which deems food misbranded when the label contains a

13   statement that is “false or misleading in any particular,” with “misleading” defined to “take[] into

14   account (among other things) not only representations made or suggested by statement, word,

15   design, device, or any combination thereof, but also the extent to which the labeling or

16   advertising fails to reveal facts material”;

17          132.      21 U.S.C. § 321(n), which states the nature of a false and misleading

18   advertisement;

19          133.      21 C.F.R. § 101.18(b), which prohibits true statements about ingredients that are

20   misleading in light of the presence of other ingredients;

21          134.      21 C.F.R. Part 169, Food Dressings and Flavorings;

22          135.      21 C.F.R. § 101.22(i), which sets forth a framework to truthfully identify the

23   source of a product’s flavor; and

24          136.      21 C.F.R. § 102.5 which prohibits misleading common or usual names.

25          137.      Whole Foods’s conduct is further “unlawful” because it violates the California

26   False Advertising Law (“FAL”) and the Consumer Legal Remedies Act (“CLRA”), as discussed

27   in the claims below.

28
                                                        22
                      Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 23 of 27




             138.     Whole Foods’s conduct also violates the California Sherman Food, Drug, and

1    Cosmetic Law, Cal. Health & Saf. Code section 109875, et seq. (“Sherman Law”), including, at

2    least, the following sections:

3            139.     Section 110100 (adopting all FDA regulations as state regulations);

4            140.     Section 110290 (“In determining whether the labeling or advertisement of a food

5    … is misleading, all representations made or suggested by statement, word, design, device, sound,

6    or any combination of these, shall be taken into account. The extent that the labeling or

7    advertising fails to reveal facts concerning the food … or consequences of customary use of the

8    food … shall also be considered.”);

9            141.     Section 110390 (“It is unlawful for any person to disseminate any false

10   advertisement of any food…. An advertisement is false if it is false or misleading in any

11   particular.”);

12           142.     Section 110395 (“It is unlawful for any person to manufacture, sell, deliver, hold,

13   or offer for sale any food … that is falsely advertised.”);

14           143.     Section 110398 (“It is unlawful for any person to advertise any food, drug, device,

15   or cosmetic that is adulterated or misbranded.”);

16           144.     Section 110400 (“It is unlawful for any person to receive in commerce any food …

17   that is falsely advertised or to deliver or proffer for delivery any such food….”); and

18           145.     Section 110660 (“Any food is misbranded if its labeling is false or misleading in

19   any particular.”).

20           146.     Each of the challenged statements made and actions taken by Whole Foods

21   violates the FFDCA, the CLRA, the FAL, and the Sherman Law, and therefore violates the

22   “unlawful” prong of the UCL.

23           147.     Whole Foods leveraged its deception to induce Plaintiff and members of the Class

24   to purchase products that were of lesser value and quality than advertised. Whole Foods’s

25   deceptive advertising caused Plaintiff and members of the Class to suffer injury in fact and to

26   lose money or property, as it denied them the benefit of the bargain when they decided to

27   purchase Vanilla Almondmilk over other products that are less expensive, and contain virtually

28
                                                       23
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 24 of 27




     the same or immaterially different amounts of vanilla. Had Plaintiff and the members of the

1    Class been aware of Whole Foods’s false and misleading advertising tactics, they would not have

2    purchased Organic 365 Vanilla Almondmilk at all, or would have paid less than what they did for

3    it.

4           148.    In accordance with California Business & Professions Code section 17203,

5    Plaintiff seeks an order enjoining Whole Foods from continuing to conduct business through

6    unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective advertising

7    campaign.

8           149.    Plaintiff also seeks an order for the disgorgement and restitution of all monies

9    from the sale of Organic 365 Vanilla Almondmilk products that were unjustly acquired through

10   acts of unlawful, unfair and/or fraudulent competition.

11                                          SECOND CLAIM
                             (ON BEHALF OF THE CALIFORNIA CLASS)
12               (Violation of California Business & Professions Code §§ 17200, et seq. –
                           Unfair and Fraudulent Conduct Prong of the UCL)
13
14          150.    Plaintiff Clark incorporates by reference all of the allegations of the preceding

15   paragraphs as if fully set forth herein.

16          151.    California Business & Professions Code section 17200 prohibits any “unlawful,

17   unfair or fraudulent business act or practice.”

18          152.    The false and misleading labeling of Organic 365 Vanilla Almondmilk, as alleged

19   herein, constitutes “unfair” business acts and practices because such conduct is immoral,

20   unscrupulous, and offends public policy. Further, the gravity of Whole Foods’s conduct

21   outweighs any conceivable benefit of such conduct.

22          153.    The acts, omissions, misrepresentations, practices, and non-disclosures of Whole

23   Foods as alleged herein constitute “fraudulent” business acts and practices, because Whole

24   Foods’s conduct is false and misleading to Plaintiff and members of the Class.

25          154.    Whole Foods’s labeling and marketing of Organic 365 Vanilla Almondmilk is

26   likely to deceive Class Members about the flavoring source and amount of vanilla in Vanilla

27   Almondmilk.

28
                                                       24
                     Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 25 of 27




             155.    Whole Foods either knew or reasonably should have known that the claims and

1    statements on the labels of Organic 365 Vanilla Almondmilk were likely to deceive consumers.

2            156.    In accordance with California Business & Professions Code section 17203,

3    Plaintiff seeks an order enjoining Whole Foods from continuing to conduct business through

4    unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective advertising

5    campaign.

6            157.    Plaintiff Clark also seeks an order for the disgorgement and restitution of all

7    monies from the sale of Organic 365 Vanilla Almondmilk products that were unjustly acquired

8    through acts of unlawful, unfair and/or fraudulent competition.

9                                            THIRD CLAIM
                             (ON BEHALF OF THE CALIFORNIA CLASS)
10               (Violation of California Business & Professions Code §§ 17500, et seq. –
                                    False and Misleading Advertising)
11

12           158.    Plaintiff incorporates by reference all allegations contained in the complaint as if

13   fully set forth herein.

14           159.    California False Advertising Law (Cal. Business & Professions Code

15   sections 17500 and 17508) prohibits “mak[ing] any false or misleading advertising claim.”

16           160.    As alleged herein, Whole Foods, in its labeling of Organic 365 Vanilla

17   Almondmilk, makes “false [and] misleading advertising claim[s],” as it deceives consumers as to

18   the flavor composition and amount of vanilla in Vanilla Almondmilk.

19           161.    In reliance on these false and misleading advertising claims, Plaintiff and

20   members of the Class purchased and used Organic 365 Vanilla Almondmilk without the

21   knowledge that Organic 365 Vanilla Almondmilk did not get its vanilla taste from vanilla beans.

22           162.    Whole Foods knew or should have known that its labeling and marketing was

23   likely to deceive consumers.

24           163.    As a result, Plaintiff and the Class are entitled to injunctive and equitable relief,

25   restitution, and an order for the disgorgement of the funds by which Whole Foods was unjustly

26   enriched.

27
28
                                                       25
                    Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 26 of 27




                                           PRAYER FOR RELIEF

1           WHEREFORE, Plaintiff, on behalf of himself and other members of the proposed Class

2    herein, prays for judgment and relief on all of the legal claims as follows:

3           A.      Certification of the Class, certifying Plaintiff as representative of the Class, and

4                   designating Plaintiff’s counsel for the Class;

5           B.      A declaration that Defendant has committed the violations alleged herein;

6           C.      For restitution and disgorgement pursuant to, without limitation, the California

7                   Business & Professions Code §§ 17200, et seq. and Cal Civ. Code § 1780;

8           D.      For declaratory and injunctive relief pursuant to, without limitation, the California

9                   Business & Professions Code §§ 17200, et seq. and 17500, et seq.;

10          E.      An award of compensatory damages, the amount of which is to be determined at

11                  trial;

12          F.      For punitive damages;

13          G.      For interest at the legal rate on the foregoing sums;

14          H.      For attorneys’ fees;

15          I.      For costs of suit incurred; and

16          J.      For such further relief as this Court may deem just and proper.

17

18

19

20

21
22
23
24

25

26
27
28
                                                      26
                 Case 3:20-cv-06737 Document 1 Filed 09/27/20 Page 27 of 27




                                       JURY TRIAL DEMAND

1         Plaintiff demands a jury trial on all causes of action so triable.

2

3    Dated: September 27, 2020

4                                                   Borison Firm, LLC.

5                                                   /s/Scott Borison
                                                    Scott C. Borison (State Bar No. 289456)
6                                                   1900 S. Norfolk St Ste 350
                                                    San Mateo CA 94403
7                                                   Telephone: (301) 620-1016
                                                    Facsimile: (301) 620-1018
8                                                   scott@borisonfirm.com
9                                                   Sheehan & Associates, P.C.
                                                    Spencer Sheehan (Pro hac vice forthcoming)
10                                                  60 Cuttermill Road Ste 409
                                                    Great Neck NY 11021
11                                                  Tel: (516) 303-0552
                                                    Fax: (516) 234-7800
12                                                  spencer@spencersheehan.com
13
                                                    Counsel for Plaintiff and the Proposed Class
14

15
16

17

18

19

20

21
22
23
24

25

26
27
28
                                                    27
